DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner form and one or more outer forms as claimed in at least Claim 1 and the mandrel as claimed in at least Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 13 are objected to because of the following informalities:
Claim 8 recites the limitation “a mandrel” in line 4 as well as “the mandril” in line 5 and line 6 and line 8.  It appears that one of these terms should be changed in order to maintain consistency with the claimed terminology.
Claim 8 recites the limitation “a mandrel” in line 4.  Claim 13 recites the limitation “the mandril” in line 1.  It appears that one of these terms should be changed in order to maintain consistency with the claimed terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 both recite the limitation “A process comprising” in line 1.  It is unknown if the claims are directed towards “A process of making an edible vessel” or if the claims are directed towards “A process of using an edible vessel” since the claims do not recite what the process is directed towards.  For purposes of examination Examiner interprets the claim to require “A process of making an edible vessel” since the claims appear to be directed towards the manufacturing process of an edible vessel.
Claims 2-7 and 9-18 all recite the limitation “The process according to claim” in line 1.  It is unknown if the claims are directed towards “A process of making an edible vessel” or if the claims are directed towards “A process of using an edible vessel” since the claims do not recite what the process is directed towards.  For purposes of examination Examiner interprets the claim to require “A process of making an edible vessel” since the claims appear to be directed towards the manufacturing process of an edible vessel.
Claim 1 recites the limitation “a mold comprising at least an inner form and one or more outer forms” in lines 4-5.  It is unknown what is meant by the term “form” in the context of the claim.
Claim 7 recites the limitation “wherein the solution is formed such that the vessel formed by the dehydrating is configured to degrade under natural composting conditions of at least about 60% in less than a year” in lines 1-3.  It is unknown what parameters and conditions constitute “natural composting conditions.”  For example, it is unclear what temperature and pressure parameters constitute “natural compositing conditions.”  Additionally, it is unknown what standard is being applied to measure the claimed “at least about 60%” degradation.
Claim 8 recites the limitation “cooling the solution to form a chilled dough” in line 3.  The term “dough” is defined as a thick malleable mixture of flour and liquid used for baking into bread.  There is insufficient antecedent basis for an ingredient such as flour that allows the solution to form a dough after cooling the solution.  For purposes of examination Examiner interprets the claim to require cooling the solution to form an edible solid.
Claim 8 recites the limitation “the chilled dough solution” in line 4.  It is unclear if the chilled dough is in a liquid phase or if the chilled dough is in a solid phase.  The term “solution” necessarily references a liquid state.  However, a solution that is cooled to form a chilled dough is not necessarily in a liquid state or in a solid state depending upon the degree of chilling.
Claim 9 recites the limitation “wherein the solution is formed such that the straw formed by the dehydrating is configured to degrade under natural composting conditions to an extent of at least about 60% in less than a year” in lines 1-3.  It is unknown what parameters and conditions constitute “natural composting conditions.”  For example, it is unclear what temperature and pressure parameters constitute “natural compositing conditions.”  Additionally, it is unclear what temperature and pressure parameters constitute “natural compositing conditions.”  Additionally, it is unknown what standard is being applied to measure the claimed “at least about 60%” degradation.
Regarding Claim 15, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Briganti et al. US 2016/0324207 (cited on Information Disclosure Statement filed January 18, 2022).
Regarding Claim 1, Briganti et al. discloses a process for making an edible vessel (‘207, Paragraph [0002]) comprising forming a solution comprising a hydrocolloid, water, and at least one additional ingredient (sugar) (‘207, Paragraph [0045]).  The solution is introduced into a mold comprising an inner form (first part of the mold) and an outer form (second part of the mold) (‘207, Paragraph [0048]).  The hydrocolloids are allowed to set (‘207, Paragraph [0047]).  The edible vessel (cups) are demolded and then dehydrated (‘207, Paragraph [0054]).
Briganti et al. is silent regarding the dehydrating step involving removing at least one of the one or more outer forms, dehydrating the hydrocolloid while on the inner form to form the vessel and removing the vessel from the inner form.  However, the dehydration of the solution introduced into the mold being done by removing the outer form of the mold and then dehydrating the hydrocolloid while on the inner form of the mold does not provide any additional functionality above what is disclosed by the prior art.  If it were considered desirable for any reason to obtain access to any parts of the mold to which the solution is applied, it would be obvious to make the different parts of the mold to be removable for that purposes in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).  The prior art of Briganti et al. already teaches placing the solution into a mold and demolding the vessel and dehydrating the vessel.  The recitation of the claimed step of first removing at least one of the one or more outer forms and then dehydrating the hydrocolloid while on the inner form does not provide any additional functionality with respect to the dehydrating step and would therefore be an obvious variant of the prior art dehydration step.
Regarding Claims 2-4, Briganti et al. discloses the solution comprising 1% to 10% mass percentage of hydrocolloids (‘207, Paragraph [0045]), which does not overlap the solution having the claimed hydrocolloid weight percent amount of about 15% to about 98% by weight of the hydrocolloid or about 25% to about 80% by weight of the hydrocolloid or about 45% to about 60% by weight of the hydrocolloid.  However, Briganti et al. discloses the edible material being made with various concentrations of water and hydrocolloids to produce a material with various flexibility, hardness, or other textures (‘207, Paragraph [0045]).  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the concentration or amount of hydrocolloid in the starting solution based upon the desired degree of flexibility or hardness.
Regarding Claim 5, Briganti et al. discloses the mold being constructed and arranged so that the vessel formed by the dehydrating is a cup (‘207, Paragraph [0048]).
Regarding Claim 6, Briganti et al. discloses the mold being constructed and arranged so that the vessel formed by the dehydrating is a drinking straw (‘207, Paragraphs [0041] and [0062]).
Regarding Claim 7, the limitations “wherein the solution is formed such that the vessel formed by the dehydrating is configured to degrade under natural composting conditions to an extent of at least about 60% in less than a year” are rejected as being unclear as enumerated in the rejections under 35 USC 112(b) above.  These limitations are also limitations regarding the properties of the claimed solution.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since the prior art of Briganti et al. teaches using a solution made of the same materials as claimed of a hydrocolloid, water, and at least one additional ingredient, one of ordinary skill in the art would expect the solution of Briganti et al. to behave in the same manner and have the same properties as claimed, i.e. the solution is formed such that the vessel formed by the dehydrating is configured to degrade under natural composting conditions to an extent of at least about 60% in less than a year.
Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Juvina et al. US 2018/0192803 (cited on Information Disclosure Statement filed January 18, 2022) in view of Weiss et al. US 2006/0286214 (cited on Information Disclosure Statement filed January 18, 2022) and Renn US 2007/0292643 (cited on Information Disclosure Statement filed January 18, 2022).
Regarding Claim 8, Juvina et al. discloses a process of manufacturing an edible straw (‘803, Paragraph [0003]) comprising the steps of forming a solution comprising an alginate (‘803, Paragraph [0080]), a plasticizer, and water (‘803, Table, Paragraph [0040]).  The solution is cooled (cold moisturizing) to form a chilled solid structure (‘803, Paragraph [0112]-[0116]).  The chilled solid structure is then extruded (‘803, Paragraph [0068]).  The chilled solid structure is dehydrated (dried) after extrusion (‘803, Paragraph [0072]) to form the straw.
Juvina is silent regarding the extrusion occurring around a mandrel, placing the mandrel with the extruded solid structure into a cross linking solution, rinsing the cross linking solution from the mandrel and extruded solid structure, and removing the straw from the mandrel.
Weiss et al. discloses a method of making an edible utensil comprising a step of wrapping a layer of fruit film around a mandrel to produce a tubular sleeve (‘214, FIG. 4) (‘214, Paragraphs [0013] and [0039]) wherein the edible utensil is an edible drinking straw (‘214, Paragraph [0011]).
Both Juvina and Weiss et al. are directed towards the same field of endeavor of methods of making edible drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Juvina and conduct the extrusion around a mandrel wherein the straw is removed from the mandrel after manufacturing since Weiss et al. teaches that it was known in the edible drinking straw art to make edible drinking straws by wrapping edible material around a mandrel.
Further regarding Claim 8, Juvina modified with Weiss et al. is silent regarding placing the mandrel with the edible material into a cross linking solution and rinsing the cross linking solution from the mandrel and extruded solid structure.
Renn discloses a biodegradable drinking straw (‘643, Paragraph [0018]) comprising a calcium alginate (‘643, Paragraph [0014]), which reads on the alginate being crosslinked with a Ca2+ ion.
Both Juvina and Renn are directed towards the same field of endeavor of methods of making drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juvina and place the mandrel with the edible material into a cross linking solution and rinse the cross linking solution from the mandrel and extruded solid structure since Renn teaches it was known in the drinking straw art to make a drinking straw.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Regarding Claim 9, the limitations “wherein the solution is formed such that the straw formed by the dehydrating is configured to degrade under natural composting conditions to an extent of at least about 60% in less than a year” are rejected as being unclear as enumerated in the rejections under 35 USC 112(b) above.  These limitations are also limitations regarding the properties of the claimed solution.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since the prior art of Briganti et al. teaches using a solution made of the same materials as claimed of an alginate, a plasticizer, and water, one of ordinary skill in the art would expect the solution of Briganti et al. to behave in the same manner and have the same properties as claimed, i.e. the solution is formed such that the straw formed by the dehydrating is configured to degrade under natural composting conditions to an extent of at least about 60% in less than a year.
Regarding Claims 10-11, Juvina et al. discloses using a stabilizing/thickening agent in the construction of the edible straw (‘803, Paragraph [0045]) wherein the stabilizing agent is an alginate (‘803, Paragraph [0080]).  Juvina et al. is silent regarding the amount of stabilizing agent being about 20% to about 90% by weight or about 30% to about 65% by weight.
Weiss et al. discloses using approximately 40% of a thickening agent of pectin (‘214, Paragraph [0028]), which falls within the claimed percent weight of thickening agent of about 20% to about 90% or about 30% to about 65% by weight of thickening agent.
Both Juvina et al. and Weiss et al. are directed towards the same field of endeavor of edible straws comprising a stabilizing/thickening agent.  It would have been obvious to one of ordinary skill in the art to modify the amount of stabilizing/thickening agent used in making the edible drinking straw of Juvina et al. to be approximately 40% of a thickening agent as taught by Weiss et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claims 13-14, Renn discloses the cross linking solution cross links the alginate with a 2+ metal cation (calcium) (‘643, Paragraphs [0014] and [0060]).
Regarding Claim 15, Juvina discloses the plasticizer comprising glycerin (‘803, Paragraph [0041]) and sorbitol (‘803, Paragraph [0081]).
Regarding Claim 16, Juvina discloses the plasticizer comprising glycerin (‘803, Paragraphs [0041] and [0081]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Juvina et al. US 2018/0192803 (cited on Information Disclosure Statement filed January 18, 2022) in view of Weiss et al. US 2006/0286214 (cited on Information Disclosure Statement filed January 18, 2022) and Renn US 2007/0292643 (cited on Information Disclosure Statement filed January 18, 2022) as applied to claim 8 above in further view of Melvik et al. US 2006/0159823 (cited on Information Disclosure Statement filed January 18, 2022).
Regarding Claim 12, Juvina modified with Weiss et al. and Renn is silent regarding the alginate comprising a high G-block alginate.
Melvik et al. discloses an edible vessel comprising an alginate (‘823, Paragraph [0061]) comprising a high G block alginate (gluronic acid) (‘823, Paragraphs [0041] and [0086]).
Both Juvina et al. and Melvik et al. are directed towards the same field of endeavor of drinking vessels made of alginate.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edible vessel of Juvina et al. and construct the edible vessel from a high G block alginate of gluronic acid since Melvik et al. teaches that it was known and conventional to utilize a high G block alginate in the construction of an edible vessel.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Melvik et al. teaches that there was known utility in constructing edible vessels out of a high G block alginate.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Juvina et al. US 2018/0192803 (cited on Information Disclosure Statement filed January 18, 2022) in view of Weiss et al. US 2006/0286214 (cited on Information Disclosure Statement filed January 18, 2022) and Renn US 2007/0292643 (cited on Information Disclosure Statement filed January 18, 2022) as applied to claim 8 above in further view of Chen et al. US 2004/0109932 (cited on Information Disclosure Statement filed January 18, 2022).
Regarding Claims 17-18, Juvina et al. discloses incorporating a plasticizing/humectant agent to prevent the tube from breaking apart when extruded or dried (‘803, Paragraph [0036]).  However, Juvina et al. is silent regarding the plasticizer being present in the straw in an amount of from about 5% to about 60% by weight of about 25% to about 65% by weight.
Chen et al. discloses a drinking straw comprising a plasticizer of about 0 to about 30 weight percent wherein the plasticizer is glycerin, sorbitol, miltitol, mannitol, and mixtures thereof (‘932, Paragraph [0007]) wherein the plasticizer is used to increase the flexibility of the coating to prevent cracking after cooling (‘932, Paragraph [0031]).  The disclosure of the plasticizer being about 0 to about 30 weight percent falls within the claimed plasticizer weight range of about 5% to about 60% by weight or about 25% to about 65% by weight.
Both Juvina et al. and Chen et al. are directed towards the same field of endeavor of straws incorporating a plasticizer/humectant agent.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of plasticizer present in the straw of Juvina et al. to be about 0 to about 30 weight percent, which overlaps the claimed plasticizer weight percent since where claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art at the time of the invention would adjust the amount of plasticizer used in the construction of the drinking straw based upon the degree of flexibility desired (‘932, Paragraph [0031]).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Juvina et al. US 2018/0192803 (cited on Information Disclosure Statement filed January 18, 2022) in view of Weiss et al. US 2006/0286214 (cited on Information Disclosure Statement filed January 18, 2022) and Renn US 2007/0292643 (cited on Information Disclosure Statement filed January 18, 2022) as applied to claim 8 above in further view of Weiss et al. US 2004/0013772 (cited on Information Disclosure Statement filed January 18, 2022).
Regarding Claims 17-19, Juvina discloses incorporating a plasticizing/humectant agent to prevent the tube from breaking apart when extruded or dried (‘803, Paragraph [0036]).  However, Juvina et al. modified with Weiss et al. and Renn is silent regarding the plasticizer being present in the straw in an amount of from about 5% to about 60% by weight or about 25% to about 65% by weight or form about 40% to about 60% by weight.
Weiss et al. discloses an edible drinking straw (‘772, Paragraph [0008]) comprising a humectant added at higher concentrations to impart greater flexibility to the edible straw (‘772, Paragraph [0009]) and the amount of humectant may be varied to impart the desired degree of flexibility or rigidity to the drinking straw (‘772, Paragraph [0029]).
Both Juvina et al. and Weiss et al. are directed towards the same field of endeavor of edible drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of plasticizer/humectant added to the edible drinking straw since Weiss et al. teaches that the amount of humectant affects the degree of flexibility and rigidity to the edible drinking straw.  One of ordinary skill in the art would adjust the amount of humectant imparted to the drinking straw based upon the desired flexibility and rigidity of the drinking straw.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaeffer et al. US 2005/0260304 discloses a method of making an edible straw (‘304, Paragraph [0009]) using a tubular mold (‘304, Paragraph [0018]).
Chen et al. US 2004/0109932 discloses a drinking straw comprising a plasticizer of about 0 to about 30 weight percent wherein the plasticizer is glycerin, sorbitol, maltitol, mannitol, and mixtures thereof (‘932, Paragraph [0007]) wherein the plasticizer is used to increase the flexibility of the coating to prevent cracking after cooling (‘932, Paragraph [0031]).
Conway Jr. US 2009/0162492 discloses a method of making an edible straw (‘492, Paragraph [0003]) comprising forming a sugar based solution (‘492, Paragraph [0033]) and using a conical mold to make the hollow tube of candy (‘492, Paragraph [0050]).
Crawley US 2009/0283608 discloses it was known in the drinking straw art to use a grooved mandrel in a drinking straw (‘608, Paragraph [0019]).
Palazzi US 2018/0133108 discloses method of making a drinking straw (‘108, Paragraph [0001]) using a mandrel provided with a hollow body (‘108, Paragraph [0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792